Citation Nr: 1510892	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  14-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his pastor


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO denied entitlement to service connection for multiple psychiatric disorders.  After receiving additional evidence, the RO in July 2010 readjudicated the issues and continued the denials.

Jurisdiction over this case was subsequently transferred to the VARO in North Little Rock, Arkansas, and that office forwarded the appeal to the Board.

In August 2014, the Veteran testified during a hearing at the North Little Rock RO before the undersigned; a transcript of that hearing is of record.

During the Board hearing, the Veteran indicated that he wanted to reopen his claim for entitlement to service connection for hepatitis C, which was denied in the RO's unappealed June 2009 decision.  The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In February 2015, after the Board hearing, the Veteran's attorney submitted additional evidence with a waiver of initial AOJ review of this evidence.  In any event, the Board is granting the benefits sought in full

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's PTSD is related to a confirmed in-service stressor.

2.  The evidence is in equipoise as to whether the Veteran's major depressive disorder is related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).

2.  With reasonable doubt resolved in favor of the Veteran, major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Service connection generally requires evidence demonstrating that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has been diagnosed with multiple psychiatric disorders.  During the Board hearing, he described an episode in service during which he had chest pain and passed out while driving, resulting in a motor vehicle accident.  The service treatment records reflect that the Veteran reported symptoms of dizziness, lightheadedness, and recurrent near syncopal and syncopal episodes.  Multiple heart and other tests were conducted.  The Veteran was diagnosed with mitral prolapse and carotid sinus and bruits.

In a February 2010 letter, Dr. "P.F.," a licensed psychologist, diagnosed the Veteran with major depressive disorder, posttraumatic stress disorder (PTSD), generalized anxiety disorder, obsessive-compulsive disorder, and panic disorder with agoraphobia.  Dr. P.F. concluded that because the Veteran's carotid bruits had been found insignificant, his recurrent syncopal episodes were likely due to severe panic attacks.  The psychologist who conducted the June 2010 VA psychiatric examination diagnosed the Veteran with major depressive disorder, "post-PTSD," anxiety disorder, obsessive compulsive disorder, and panic attacks with agoraphobia.  The VA psychologist concluded that, based on the Veteran's statements, there was no indication that his current psychological disorders were caused, or exacerbated by, military stressors.  Rather, according to the psychologist, this distress was caused by the Veteran's abusive childhood, as indicated by the Veteran during the examination.

Each of these opinions is of limited probative value.  Dr. P.F.'s opinion is ambiguous as it is not clear in this statement whether the in-service episode of passing out while driving is related to or was the beginning of the Veteran's current acquired psychiatric disorder(s).  Further, this statement does not contain a clear indication as to which current psychiatric disorders are related to service or a clear rationale as to any such relationship.  The VA psychologist did not address the in-service symptoms or explain why he concluded that the current psychiatric disorders were due to childhood rather than service.  The Board notes that, as no psychiatric disorder was noted on the service entrance examination, the Veteran is presumed to have been in sound psychiatric condition when he entered service.  38 U.S.C.A. § 1111.

In a January 2015 letter, a private psychologist, Dr. "J.M." opined that, based on his interview of the Veteran and review of the relevant evidence from the claims file, he believed that the Veteran had PTSD with major depressive disorder and that these disabilities were directly related to a traumatic event that occurred during service.  Dr. J.M. cited the service treatment notes indicating the Veteran was seen for syncopal and near syncopal episodes, with subsequent symptoms of inability to sleep and situational anxiety as well as disciplinary problems.  He also reviewed post service psychiatric treatment notes and the February 2010 VA examiner's opinion.  Dr. J.M. diagnosed PTSD with related major depressive disorder and based this diagnosis in part on the Veteran's description of the in-service accident that occurred when he lost consciousness while driving.  As Dr. J.M. gave a detailed explanation for the reasons for this opinion based on an accurate characterization of the evidence, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

As to PTSD, although every detail of the Veteran's claimed stressor was not confirmed, this is not fatal to the Veteran's claim.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997) (corroboration of every detail of a claimed stressor is not required).  The service treatment record that indicates syncopal episodes, along with the other evidence including the times, places, and circumstances of the Veteran's service, is sufficient to constitute credible supporting evidence that the claimed in-service stressor occurred.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (stating that each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The evidence is thus at least evenly balanced as to whether the Veteran has PTSD related to a confirmed in-service stressor.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  

In addition, Dr. J.M.'s opinion that also found that the Veteran had major depressive disorder related to service, the evidence is at least evenly balanced on this question.  As described above, the Board finds this opinion to carry much probative weight because the private examiner was informed of the relevant facts and supported the conclusion with a rationale.  Because the reasonable doubt created by this equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for major depressive disorder is also warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD with major depressive disorder is granted.



____________________________________________
P. SORISIO
Acting Veterans Law Judge,ard of Veterans' Appeals

Department of Veterans Affairs


